IN THE SUPREME COURT OF THE STATE OF IDAHO
                                Docket No. 43082


 SPECTRA SITE COMMUNICATIONS,                        )
 INC.,                                               )   Boise, June 2016 Term
                                                     )
      Plaintiff-Respondent,                          )   2016 Opinion No. 85
                                                     )
 v.                                                  )   Filed: July 27, 2016
                                                     )
 DOUGLAS P. LAWRENCE,                                )   Stephen W. Kenyon, Clerk
                                                     )
     Defendants-Appellants.                          )
 _____________________________________


       Appeal from the District Court of the First Judicial District of the State
       of Idaho, Kootenai County. Hon. Steve Verby, District Judge.

       The decision of the district court is affirmed. Costs on appeal are awarded
       to respondent.

       Clark and Feeney, Lewiston, attorneys for appellant. Jeremy Carr
       argued.

       James, Vernon & Weeks, Coeur d’Alene, attorneys for respondent. Susan
        P. Weeks argued.
                          _____________________________

W. JONES, Justice
       In an appeal arising out of Kootenai County, Douglas and Brenda Lawrence (“the
Lawrences”) challenge a district court judgment enjoining them from interfering with, impeding,
or preventing Spectra Site Communications, Inc. (“Spectra”) from using or maintaining Blossom
Mountain Road, which traverses the Lawrences’ property. Spectra leases property owned by
Robert and Mark Hall (the “Halls”) located east of the Lawrence property.
       After a six-day bench trial, the district court held that Spectra had proven that the Halls
have an easement implied by prior use and an easement implied by necessity. Accordingly, the
district court found that Spectra, as a lessee of the Halls, was entitled to use and maintain
Blossom Mountain Road. The district court also awarded Spectra costs and attorney fees. The



                                                 1
Lawrences appealed, arguing, inter alia, that the district court erred in finding that the Halls have
the easement upon which Spectra’s injunctive relief is based.
                               II. FACTUAL AND PROCEDURAL BACKGROUND
           1. Factual Background
           All of the property involved in this case is located in Township 50 North, Range 5 West,
Boise Meridian, Kootenai County, Idaho. Specifically, the Lawrences and the Halls own
property on Blossom Mountain, which is located south of Post Falls, Idaho. The Lawrence
property is located in the southeast quarter of Section 21. The Hall property, which Spectra
leases, is located in Section 22. Section 21 is directly west of Section 22. Signal Point Road is
the only public road that provides access to the private easement road, Blossom Mountain Road.
In turn, Blossom Mountain Road provides sole access to all of the property subject to this
litigation.
           Both the Lawrence property and the Hall property were once part of a larger tract of land
owned by Harold and Marlene Funk (the “Funks”). The Funks purchased their property in 1969,
which consisted of land in Section 15, Section 21, and Section 22. In 1975, the Funks sold most
of their property to Human Synergistics.1 Seven sales agreements were recorded reflecting the
sale of separate parcels of land in Sections 21, 15, and 22. Each of the seven sales agreements
included the following language:
           5. Subject to and including an ingress egress easement over this and adjoining
           property, in Said [sic] Sections 21 and 22 owned by the grantor and including an
           ingress egress easement over portions of Section 21 heretofore granted to the
           grantors. Said easement shall be over existing roads until such time as all record
           owners shall agree to the relocation, improvement and/or abandonment of all or
           any portions of any roads. This easement is also over similar lands in section 15.
           The relevant chain of title for the Lawrence property is as follows: Funks to Human
Synergistics; Human Synergistics to Johnson & McHugh; Johnson & McHugh to National
Associated Properties; National Associated Properties to the Farmanians; and the Farmanians to
the Lawrences. The relevant chain of title for the Hall property, which is leased to Spectra, is as
follows: Funks to Rasmussen and Chamberlain; Rasmussen and Chamberlain to Van Sky; Van
Sky to Switzer Communications; Switzer Communications to Term Corp.; and Term Corp. to the
Halls.
           2. Procedural Background

1
    The property now owned by the Halls and leased to Spectra, was not sold to Human Synergistics.

                                                          2
        This action first reached the Idaho court system in 2003 when Tower Asset Sub Inc.
(Spectra’s predecessor in interest and hereinafter “Tower”) sought declaratory and injunctive
relief after the Lawrences refused to allow it to traverse Blossom Mountain Road. The district
court granted Tower summary judgment on its express easement claim, but that judgment was
vacated and remanded by this Court. Tower Asset Sub Inc. v. Lawrence, 143 Idaho 710, 715, 152
P.3d 581, 586 (2007) (Tower I). Thereafter, Tower merged with Spectra and renewed its motion
for summary judgment on the following three easement theories: (1) easement implied by
necessity; (2) easement implied by prior use; and (3) easement by prescription. The district court
granted summary judgment on all three theories, which the Lawrences appealed. This Court
dismissed that appeal as premature because the district court had not yet entered a final judgment
from which an appeal could be taken. Tower Asset Sub Inc. v. Lawrence, 149 Idaho 621, 238
P.3d 221 (2010) (Tower II).
        In 2013, following a six-day bench trial, the district court entered a judgment enjoining
the Lawrences from interfering with, impeding, or preventing Spectra, its successors, assigns,
agents, servants, contractors, employees or tenants from using or maintaining Blossom Mountain
Road. The district court based this judgment on a finding that Spectra proved the existence of an
easement implied by prior use and an easement implied by necessity across the Lawrences’
property.
        This is the second of two cases addressing the same question: Whether the Lawrence
property is subject to an implied easement allowing access to property on its eastern side. In the
first case, Capstar Radio Operating Co. v. Lawrence, No. 42326, 2016 WL 3610540 (Idaho June
29, 2016), we held that the district court did not err in determining that Capstar Radio Operating
Company (“Capstar”) had an easement implied by prior use over Blossom Mountain Road as it
traverses the Lawrence property. Id. at *11. Capstar’s property is located in Section 22, near the
Halls’ property. Blossom Mountain Road provides sole access to both properties. While the
respondents in Capstar differ from those in the present case, the cases share common facts,
witnesses, issues, and appellants.2


2
  A subtle but important difference between Capstar and the case at hand is that Capstar, the party seeking the
easement, owns the property accessed by Blossom Mountain Road. Accordingly, after the requisite elements were
proven, the district court recognized, and this Court affirmed, that Capstar had an easement over the Lawrence
property. Here, Spectra merely leases the property accessed by Blossom Mountain Road. As a lessee, Spectra cannot
hold an easement over the Lawrence property. However, a lessee can seek injunctive relief based upon a

                                                       3
                                           III. ISSUES ON APPEAL
1.      Whether the district court erred in finding that Spectra has standing to seek injunctive
        relief in order to prevent the Lawrences from interfering with its right to use Blossom
        Mountain Road.
2.      Whether the district court erred in granting Spectra a permanent injunction based upon
        the Halls’ easement implied by prior use.
3.      Whether the district court erred in determining the scope of the easement.
                                         IV. STANDARD OF REVIEW
                “This Court reviews factual findings made after a trial without a jury for
        clear error.” Coward v. Hadley, 150 Idaho 282, 286, 246 P.3d 391, 395
        (2010) (citing I.R.C.P. 52(a)). “We will not disturb findings of fact that are
        supported by substantial and competent evidence, even if there is conflicting
        evidence.” Backman v. Lawrence, 147 Idaho 390, 394, 210 P.3d 75, 79
        (2009) (quoting Akers v. D.L. White Constr., Inc., 142 Idaho 293, 298, 127 P.3d
        196, 201 (2005) (Akers I )). Substantial evidence is that which a reasonable trier
        of fact would accept and rely upon it in determining findings of fact. Id. We freely
        review the district court’s conclusions of law. Coward, 150 Idaho at 286, 246
        P.3d at 395 (citing Carney v. Heinson, 133 Idaho 275, 278, 985 P.2d 1137, 1140
        (1999)).
Machado v. Ryan, 153 Idaho 212, 217, 280 P.3d 715, 720 (2012). “[T]his Court will give due
regard to the district court’s appraisal of the credibility of witnesses who personally appear
before the court.” Backman v. Lawrence, 147 Idaho 390, 394, 210 P.3d 75, 79 (2009) (citing
Hughes v. Fisher, 142 Idaho 474, 479–80, 129 P.3d 1223, 1228–29 (2006)).
                                                 V. ANALYSIS
A.      The district court did not err in finding that Spectra has standing to seek injunctive
        relief in order to prevent the Lawrences from interfering with its right to use
        Blossom Mountain Road.
        The Lawrences argue on appeal that Spectra did not have the standing required to
establish the existence of an easement and therefore the district court erred by establishing an
easement in this case. The Lawrences’ argument is misguided because Spectra never requested
the award of an easement, nor did the district court purport to grant Spectra an easement. Rather,
Spectra requested injunctive relief, which is precisely what the district court granted.
        In Tower I, this Court held as follows:



landowner’s easement. Thus, the injunctive relief granted to Spectra by the district court was based upon Spectra’s
claim that the Halls have an easement over the Lawrence property.


                                                        4
               Hall, who is not a party to this suit, is the record owner of the alleged
       dominant estate. As a result, Tower lacks standing to seek a quiet title declaration
       in its favor. However, since standing to enforce the right to use an easement is
       consistent with the right to benefit from the easement, Tower will have standing
       to seek injunctive relief if it can establish it has an alleged legal right to benefit
       from the Blossom Mountain Road easement. As lessee of the alleged dominant
       estate, Tower derives its right to use the alleged easement from its lessor, Hall.
              We hold that Tower, as lessee of the alleged dominant estate, has standing
       to seek injunctive relief preventing the Lawrences from interfering with its
       alleged right to use the easement, but lacks standing to seek to quiet title to the
       easement.
143 Idaho at 713, 152 P.3d at 584.
       We hold that the district court did not err because, although Spectra may not have had
standing to establish an easement, it did have standing to seek injunctive relief in order to
prevent the Lawrences from interfering with its right to use Blossom Mountain Road. The
amended final judgment in this case specified that Spectra was awarded injunctive relief in order
to use and maintain the easement. It did not purport to establish the existence of the easement,
nor did it make any sort of quiet title declaration.
B.     The district court did not err in granting Spectra a permanent injunction based
       upon the Halls’ easement implied by prior use.
       The Lawrences assert that the Halls do not have an easement implied by prior use
because two of the three material elements–apparent continuous use, and reasonable necessity
for the proper enjoyment of the dominant estate–were not proven. The Lawrences argue that the
record is devoid of any facts showing apparent continuous use by Mr. Funk preceding the
separation of the estates, which would be sufficient to demonstrate that he intended such use to
be permanent. Further, the Lawrences argue that the district court erred in finding that the sales
agreements between the Funks and Human Synergistics satisfy the purpose of the apparent
continuous use element.
       Additionally, the Lawrences argue that the easement is not reasonably necessary because
the Mellick Road public right of way, albeit undeveloped, extended to the Funks’ retained
property in Section 15; thus, the implied easement fails because the Funks had alternative access
to their property. The Lawrences further claim that Mr. Funk, by failing to clear the logging
roads prior to severing the estates, created reasonable necessity by his own actions.
       To establish an implied easement by prior use, a party must prove three elements:


                                                   5
        (1) unity of title or ownership and a subsequent separation by grant of the
        dominant estate; (2) apparent continuous use long enough before separation of the
        dominant estate to show that the use was intended to be permanent; and (3) the
        easement must be reasonably necessary to the proper enjoyment of the dominant
        estate.
Bird v. Bidwell, 147 Idaho 350, 352, 209 P.3d 647, 649 (2009) (quoting Thomas v. Madsen, 142
Idaho 635, 638, 132 P.3d 392, 395 (2006)).
        In Capstar, we clarified that “evidence of apparent and continuous use does not, in and of
itself, create an implied easement. Rather, it is merely evidence of the presumed intent of the
parties; more specifically, that the parties intended to create an easement.” Capstar, No. 42326,
2016 WL 3610540 at *7. Further, we held that other relevant evidence–in this case, the language
in the sales agreements–may be considered by a trial court in determining the presumed intent of
the parties. Id.
        Regarding the third element:
                Strict necessity is not required to establish an implied easement by prior
        use. Davis, 133 Idaho at 642–43, 991 P.2d at 367–68. Rather, the party seeking to
        establish the easement need only prove reasonable necessity, which “is something
        less than the great present necessity required for an easement implied by
        necessity.” Id. at 642, 991 P.2d at 367. “When determining whether such
        ‘reasonable necessity’ existed, a court does not look to the present moment, but
        instead determines whether reasonable necessity existed at the time the dominant
        and servient estates were severed.” Akers I, 142 Idaho at 302, 127 P.3d at 205.
        Because an implied easement from prior use requires only reasonable necessity,
        not great present necessity, there is no requirement that the dominant estate be
        landlocked. Davis, 133 Idaho at 643, 991 P.2d at 368.
Id.
        Here, it is undisputed that the property in question was once in common ownership by the
Funks, establishing the required unity of title. It was separated in 1975, with the Funks retaining
ownership of the dominant estate. Thus, the first element–unity of title and subsequent
separation–is satisfied.
        In Capstar, we held that the district court did not err in finding that the apparent and
continuous use element was satisfied where language in sales agreements between the Funks and
Human Synergistics, along with Mr. Funk’s testimony as to his intent, constituted substantial,
competent evidence that the parties intended to create an easement over Blossom Mountain
Road. Id. at *7. Here, the district court relied on the same testimony and sales agreements to
determine that the apparent and continuous use element was satisfied. Consonant with our

                                                6
finding in Capstar, and on the same bases, we hold that the district court did not err in
determining that the apparent and continuous use element is satisfied.
       In Capstar, after a comprehensive review of the relevant facts, we concluded that
substantial, competent evidence supported the district court’s finding that the easement in
question was reasonably necessary. Id. at *7–11. Our review of the facts in Capstar is relevant to
the case at hand because the Spectra and Capstar properties are located such that, despite the
nearby undeveloped Mellick Road, sole access to each property is provided by the easement road
in question. For the same reasons articulated in Capstar, we hold that substantial, competent
evidence supports the district court’s conclusion that the easement road is reasonably necessary.
       In sum, we hold that the district court did not err in granting Spectra a permanent
injunction based upon the Halls’ easement implied by prior use over Blossom Mountain Road as
it passes through the Lawrence property. Consequently, there is no need to analyze the
prescriptive easement issue.
C.     The district court did not err in determining that the scope of the Halls’ easement
       was for unlimited reasonable use.
       The Lawrences argue that the scope of the Halls’ easement should be “limited for egress
and ingress for purposes of maintaining radio towers” rather than “unlimited reasonable use.”
The Lawrences acknowledge that there is no authority for limiting an implied easement, but
claim Idaho case law supports the proposition that prescriptive easements are to be closely
scrutinized by courts and should not impose a substantial increase or change of burden on the
servient tenement. The Lawrences contend that the scope of an implied easement should be
limited for the same reason the scope of a prescriptive easement is limited. In application, the
Lawrences argue that the use of Blossom Mountain Road has always been limited to the
maintenance of radio towers on the property and should be limited to such use in the future.
       In Capstar, we upheld the district court’s conclusion that “as long as the use of the
easement is reasonably necessary to provide access to the properties and tenants in Section 22,
there are no strictures on such use and this court declines the invitation to impose restrictions at
this stage of the proceedings.” Id. at *11. We also hold that the district court did not err in
determining that the scope of the implied easement by prior use is for unlimited reasonable use.
                                        VI. CONCLUSION
       We affirm the district court’s determination that: (1) Spectra has standing to seek
injunctive relief in order to prevent the Lawrences from interfering with its right to use Blossom
                                                 7
Mountain Road; (2) the Halls have an implied easement by prior use upon which Spectra’s
permanent injunction is based; and (3) the scope of the Halls’ implied easement is for unlimited
reasonable use. Costs on appeal to Spectra. No attorney’s fees are granted as neither party
requested attorney’s fees on appeal.
       Chief Justice J. JONES and Justices EISMANN, BURDICK and Justice pro tem
KIDWELL, CONCUR.




                                               8